DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, "from the first lumen or the second lumen" on line 8 should be recited as --from one of the first lumen and second lumen-- to enhance clarity of the group. In addition, “if” on lines 9 and 11 should be recited as --when-- and “the tissue” on line 9 should be recited as --tissue-- for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh (2010/1063023) in view of Denton (5,885,248).
Regarding claim 1, Singh discloses a method for ventilating an individual, the method comprising: inserting a ventilation device (300) within a natural respiratory opening (mouth) of the individual by advancing a working end (distal) of the ventilation device within a body passageway ([0041] lines 1-5), where the working end includes a distal opening (304b) fluidly 
Singh discloses determining which lumen is the ventilation lumen from the first or second lumen by taking into account the difference in structures of the trachea and the esophagus ([0057] lines 6-14, [0059] lines 1-15) but does not specifically disclose drawing suction through the distal opening and maintaining the suction for a period of time; determining a ventilation lumen from the first lumen or second lumen by selecting the first lumen as the ventilation lumen if the tissue of the body passageway does not seal the first opening; or selecting the second lumen as the ventilation lumen if the tissue of the body passageway seals the first opening; and ventilating the patient through the ventilation lumen.  However,  Denton discloses a method (col. 2 lines 8-25) including drawing suction through the distal opening (col. 10 lines 20-30, col. 11 lines 35-50) and maintaining the suction for a period of time (col. 8 lines 5-20,  col. 12 lines 20-30); determining a ventilation lumen from whether the working end is located in the trachea or esophagus by determining whether tissue of the body passageway seals or doesn’t seal the first opening (col. 2 lines 9-25, col. 8 lines 5-20); and ventilating the patient through the ventilation lumen (col. 18 lines 1-25).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify or supplement the method of airway identification and cuff pressure checking as taught by Singh with the negative pressure method of airway identification as taught by Denton to provide more efficient airway identification and simultaneous ventilation in emergency situations as disclosed by Denton in col. 18 lines 1-30.  

Claim 1 is also rejected under 35 U.S.C. 103(a) as being unpatentable over Voss (2009/0277447) in view of Denton.
.  

Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

7.         Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,776,796. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is a broader version of the patented claim 1 (i.e.  the instant claim l does not include monitoring a fluid parameter or maintaining suction while ventilating through the second lumen).  In the instant claim 1, all structural elements and method steps are included in the patented claim 1.  Any infringement over the patented claim would also infringe the instant claim.  Hence the instant claim does not differ in scope over the patented claim.

8.         Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,220,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim l is a broader version of the patented claim 1 (i.e.  the instant claim 1 does not include maintaining suction while ventilating through the second lumen).  In the instant claim l, all structural elements and method steps are included in the patented claim 1. Any infringement over the patented claim would also infringe the instant claim.  Hence the instant claim does not differ in scope over the patented claim.

9.         Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9802014. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is a broader version of the patented claim 5 (i.e.  the instant claim 1 does not include monitoring a fluid parameter or maintaining suction while ventilating through the second lumen).  In the instant claim 1, all structural elements and method steps are included in the patented claim 5.  Any infringement over the patented claim would also infringe the instant claim.  Hence the instant claim does not differ in scope over the patented claim

10.       Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9757530. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is a broader version of the patented claim 5 (i.e.  the instant claim 1 does not include altering the timing).  In the instant claim 1, all structural elements and method steps are included in the patented claim 5.  Any infringement over the patented claim would also infringe the instant claim.  Hence the instant claim does not differ in scope over the patented claim


10.       Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,09855. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is a broader version of the patented claim 1 (i.e.  the instant claim 1 does not include altering the timing).  In the instant 

10.       Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,485,940. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is a broader version of the patented claim 1 (i.e.  the instant claim 1 does not include altering the timing).  In the instant claim 1, all structural elements and method steps are included in the patented claim 1.  Any infringement over the patented claim would also infringe the instant claim.  Hence the instant claim does not differ in scope over the patented claim

Conclusion










Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785